Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 2/11/21.  Claim(s) 1-15 are pending. Claim(s) 4, 5, 8, 9, and 12-15 have been withdrawn.  Claim(s) 1-3, 6, 7, 10, and 11 are examined herein. 
Applicant's amendments to the claims have rendered the objections of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience. 
The terminal disclaimer filed on 2/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,246,447 B2 and 10,611,756 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3, 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (US 4,370,340; of record).
The instant claims are generally drawn to a composition comprising 3-(5-Chloro-6-methyl-2-oxobenzo[d]oxazol-3(2H)-yl) propanoic acid, shown below, and a pharmaceutically acceptable excipient.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Ueda et al. discloses treatments of diabetic complications (see, for example, the abstract) comprising the family of compounds shown below as compositions in pharmaceutically acceptable excipients (see, for example, column 11, lines 35-59), wherein R1 can be halogen, R2 can be lower alkyl, R3 is carboxy, Y can be oxygen, and A is lower alkylene (see, for example, column 1, lines 38-52).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Ueda et al. further exemplifies the compounds with, for example, the compounds shown below (see particularly the Test Compounds, column 10).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

The above compound discloses the instant core structure with the instantly claimed chloro-substituent in the instantly claimed position as well as a hydrocarbon substituent at the instant location for the methyl group (i.e. a hydrocarbon).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

The above compound discloses an isomer of the previously shown compound of Ueda et al., again with the same core, that has the chloro-substituent moved, thus teaching that the substituents can be moved about the core.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Thus, Ueda et al. teaches the instant core, teaches the substitution with the instantly claimed chloro and methyl, and teaches that the linker to the carboxylic acid can be alkyl of differing length.
Ueda et al. does not specifically disclose the instantly claimed compound.
It would have been obvious to one of ordinary skill in the art at the time of filing to make and use the instantly claimed composition of the instantly claimed compound.
One of ordinary skill would have been motivated to make the instantly claimed composition of the instant compound substituted with chloro and methyl because Ueda et al. clearly discloses that the alkylcarboxylate-substituted benzoxazole family of compounds is useful and further teaches that they can be beneficially substituted with both chloro and methyl, and that said substituents can be moved about the core of the benzoxazole, i.e. ring-walking.  One of ordinary skill would have made the instant chloro-6-methyl-2-oxobenzo[d]oxazol-3(2H)-yl carboxylic acid during the routine optimization, as taught by Ueda et al., of the compounds disclosed by Ueda et al., and would have done so with a reasonable expectation of success in making an improved treatment for diabetic complications.
One of ordinary skill would have been motivated to make the carboxylate a propanoic acid substituent because Ueda et al. clearly teaches that the alkyl-chain appending the carboxylate to the core bicyclic structure can be different lengths.  One of ordinary skill would have made the instant compound with a propanoic acid during the routine optimization, as taught by Ueda et al., of the compounds disclosed by Ueda et In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Absent any criticality, the simple addition of -CH2- groups would be prima facie obvious.

Response to Arguments
The Applicant argues “The compositions provided in Ueda are benzothiazoline alkanoic acid derivatives. Thus, they have a core structure comprising a benzothiazoline … Thus, the actual teachings regarding substitution with the chloro and methyl about the ring and differences in carboxylic acid linker length provided to the skilled person by Ueda is solely in relation to benzothiazoline alkanoic acid derivatives and their use.  The skilled person would have no motivation to alter the composition of Ueda by replacing the thiazoline group with an oxazole, as claimed in the present application. Furthermore, one of skill in the art would lack reasonable expectation of success in creating the molecules solely based on the teaching of Ueda. One of skill would have to selectively choose and modify Ueda at a number of positions about a central core structure. The teachings referenced by the Examiner are directed to compounds having a thiazoline group.”
This is not found persuasive.  While Ueda et al. teaches compounds with benzothiazoline cores, as stated in the prior Office action, Ueda et al. also teaches In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551,554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994). 
The Applicant argues “The present compounds are useful in the treatment of conditions or disorders mediated by KMO (kynurenine monooxygenase). Ueda provides that the benzothiazoline alkanoic acid derivatives provided therein are useful due to their activity as inhibitors of aldose reductase. As such, one of skill in the art looking for KMO inhibitors would not consider the compounds of Ueda, nor does Ueda provide any teaching, suggestion, or motivation that the compounds described therein could have any effect as KMO inhibitors as in the present application. As such, there is no rational underpinning as to why a person of ordinary skill in the art would have arrived at the presently claimed compounds.”
This is not found persuasive.  Initially, the Examiner would like to comment that the argued features are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  However, as the instant claims are generally drawn to compounds and compositions, 
The prior art reason for modification need not be the same, so long as the obvious compound(s) based on the teachings therein is the same.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Claim(s) 4, 5, 8, 9, and 12-15 have been withdrawn.  Claim(s) 1-3, 6, 7, 10, and 11 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627